Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 1 of 10 Page ID #43




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MEGAN LITTLE, Special Administrator              )
 of the Estate of Earl Little,                    )
                                                  )
                Plaintiff,                        )
        vs.                                       )        Case No. 18-1700-MJR-SCW
                                                  )
 WARDEN SCOTT THOMPSON,                           )
                                                  )
                Defendant.                        )

                             ANSWER AND AFFIRMATIVE DEFENSES

        Defendant, SCOTT THOMPSON, by and through his attorney, Lisa Madigan, Attorney

 General for the State of Illinois, provides the following answer and asserts the following

 affirmative defenses to Plaintiff’s Complaint (doc. 1):




 RESPONSE: Defendant admits Plaintiff brings her Eighth Amendment claim pursuant to
 42 U.S.C. §§ 1983, 1988.

 Defendant denies violating Plaintiff’s or Earl Little’s Eighth Amendment rights and denies
 the remaining allegations in Paragraph 1.




 RESPONSE: Defendant admits the Court has jurisdiction over Plaintiff’s or Earl Little’s
 Eighth Amendment claim.

 Defendant denies the Court has jurisdiction over Plaintiff’s state law claims (Counts II, III,
 and IV) and has separately moved to dismiss these claims.


 No. 18-1700-MJR-SCW                                                                     1 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 2 of 10 Page ID #44




 RESPONSE: Defendant admits venue is proper for Plaintiff’s or Earl Little’s Eighth
 Amendment claim.

 Defendant denies the Court has jurisdiction or venue over Plaintiff’s state law claims (Counts
 II, III, and IV) and has separately moved to dismiss these claims. Defendant denies the
 remaining allegations in Paragraph 3.




 RESPONSE: Defendant admits Earl Little was an inmate of the Illinois Department of
 Corrections and housed at Pinckneyville Correctional Center from May 9, 2018, to July 6,
 2018.

 Defendant lacks knowledge or information sufficient to form a belief about the truth of the
 remaining allegations in Paragraph 4.




 RESPONSE: Defendant lacks knowledge or information sufficient to form a belief about the
 truth of the allegations in Paragraph 5.




 No. 18-1700-MJR-SCW                                                                     2 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 3 of 10 Page ID #45




 RESPONSE: Defendant admits he is employed by the Illinois Department of Corrections
 and has been serving as the Acting Warden of Pinckneyville Correctional Center from June
 18, 2018, to present. Defendant admits he has been sued in his individual capacity, admits he
 acts under color of law state law in the course of his employment with the Illinois Department
 of Corrections while completing his job duties, and admits he acts within the scope of his
 employment by the Illinois Department of Corrections while completing his job duties.
 Defendant admits as Acting Warden, he generally oversees the implementation,
 administration, operation, and oversight of policies and practices at Pinckneyville
 Correctional Center.

 Defendant denies he is the sole individual responsible for oversight of the implementation,
 administration, operation, and oversight of policies and practices at Pinckneyville
 Correctional Center. Defendant denies the remaining allegations in Paragraph 6.




 RESPONSE: Defendant admits the allegations in Paragraph 7.




 RESPONSE: Defendant lacks knowledge or information sufficient to form a belief about the
 truth of the allegations in Paragraph 8.


 No. 18-1700-MJR-SCW                                                                     3 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 4 of 10 Page ID #46




 RESPONSE: Defendant denies violating Plaintiff’s or Earl Little’s constitutional rights,
 denies the implied allegations that some inmates’ constitutional rights are violated, and
 denies the remaining allegations in Paragraph 9.




 RESPONSE: Defendant denies violating Plaintiff’s or Earl Little’s constitutional rights and
 denies the remaining allegations in Paragraph 10.




 RESPONSE: Defendant denies the allegations in Paragraph 11.




 RESPONSE: Defendant denies the allegations in Paragraph 12.




 RESPONSE: Defendant denies the allegations in Paragraph 13.




 No. 18-1700-MJR-SCW                                                                  4 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 5 of 10 Page ID #47




 RESPONSE: Defendant admits Earl Little died on July 6, 2018. Defendant lacks knowledge
 or information sufficient to form a belief about the truth of how Earl Little died.

 Defendant denies the remaining allegations in Paragraph 14.




 RESPONSE: Defendant re-states his responses to Paragraphs 1 through 14.




 RESPONSE: Defendant admits Earl Little had certain rights under the Eighth Amendment
 to the United States Constitution. Defendant denies Plaintiff has fully and accurately
 described the law.

 Defendant denies violating Plaintiff’s or Earl Little’s rights under the Eighth Amendment to
 the United States Constitution, and denies the remaining allegations in Paragraph 16.




 RESPONSE: Defendant denies the allegations in Paragraph 17.




 No. 18-1700-MJR-SCW                                                                   5 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 6 of 10 Page ID #48




 RESPONSE: Defendant denies the allegations in Paragraph 18.




 RESPONSE: Defendant denies Plaintiff is entitled to any relief whatsoever.




 RESPONSE TO COUNT II: Defendant has separately moved to dismiss Counts II, III, and



 No. 18-1700-MJR-SCW                                                          6 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 7 of 10 Page ID #49




 IV of Plaintiff’s Complaint. Accordingly, Defendant requests that any further responsive
 pleading to these Counts be stayed until the Court rules on Defendant’s Motion.




 RESPONSE TO COUNT III: Defendant has separately moved to dismiss Counts II, III, and
 IV of Plaintiff’s Complaint. Accordingly, Defendant requests that any further responsive
 pleading to these Counts be stayed until the Court rules on Defendant’s Motion.




 No. 18-1700-MJR-SCW                                                               7 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 8 of 10 Page ID #50




 RESPONSE TO COUNT IV: Defendant has separately moved to dismiss Counts II, III, and
 IV of Plaintiff’s Complaint. Accordingly, Defendant requests that any further responsive
 pleading to these Counts be stayed until the Court rules on Defendant’s Motion.


                                         JURY DEMAND

        Defendant demands a trial by jury.

                                   AFFIRMATIVE DEFENSES

        1.      Qualified Immunity

        At all times relevant herein, Defendant acted in good faith in the performance of his official

 duties and without violating Plaintiff’s clearly established statutory or constitutional rights of

 which a reasonable person would have known. Defendant is, therefore, protected from suit by the

 doctrine of qualified immunity.

        2.      Public Official Immunity

        Defendant was performing official discretionary duties in good faith and as such is entitled



 No. 18-1700-MJR-SCW                                                                           8 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 9 of 10 Page ID #51




 to Public Official Immunity from individual liability. People ex. Rel. Scott v. Briceland, 65 Ill.2d

 485 (1977); Larson v. Darnell, 113 Ill.App.3d 975 (1983).

        3.      State Sovereign Immunity

        At all times relevant herein, Defendant was acting within the scope of his employment with

 the Illinois Department of Corrections. Accordingly, any state tort claims against Defendant are

 barred by the immunity provided in the State Lawsuit Immunity Act, 745 ILCS 5.

        WHEREFORE, for the above and foregoing reasons, Defendant respectfully requests this

 honorable Court dismiss Plaintiff’s Complaint and deny Plaintiff any relief whatsoever.

                                               Respectfully submitted,

                                               SCOTT THOMPSON,

                                                      Defendant,
 Jeremy C. Tyrrell, #6321649
 Assistant Attorney General                    LISA MADIGAN, Illinois Attorney General,
 500 South Second Street
 Springfield, Illinois 62701                          Attorney for Defendants,
 (217) 782-5819 Phone
 (217) 524-5091 Fax                            By: s/Jeremy C. Tyrrell
 E-mail: jtyrrell@atg.state.il.us                 Jeremy C. Tyrrell
                                                  Assistant Attorney General




 No. 18-1700-MJR-SCW                                                                          9 of 10
Case 3:18-cv-01700-SMY-MAB Document 19 Filed 12/11/18 Page 10 of 10 Page ID #52




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

  MEGAN LITTLE, Special Administrator              )
  of the Estate of Earl Little,                    )
                                                   )
                 Plaintiff,                        )
         vs.                                       )           Case No. 18-1700-MJR-SCW
                                                   )
  WARDEN SCOTT THOMPSON,                           )
                                                   )
                 Defendants.                       )

                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2018, the foregoing document, Answer and

  Affirmative Defenses, was electronically filed with the Clerk of the Court using the CM/ECF

  system which will send notification of such filing to the following:

                         David S. Lipschultz           David@dsllawoffice.com

                                                       Respectfully submitted,

                                                       s/Jeremy C. Tyrrell
                                                       Jeremy C. Tyrrell, #6321649
                                                       Assistant Attorney General
                                                       500 South Second Street
                                                       Springfield, Illinois 62701
                                                       (217) 782-5819 Phone
                                                       (217) 524-5091 Fax
                                                       E-Mail: jtyrrell@atg.state.il.us




  No. 18-1700-MJR-SCW                                                                     10 of 10
